
	
		IV
		111th CONGRESS
		2d Session
		H. RES. 1684
		IN THE HOUSE OF REPRESENTATIVES
		
			September 29, 2010
			Mr. Turner (for
			 himself and Mr. Delahunt) submitted
			 the following resolution; which was referred to the
			 Committee on Energy and
			 Commerce
		
		RESOLUTION
		Honoring the memories of Ronald H. Brown,
		  32 other remarkable Americans and 2 distinguished Croatians who prematurely
		  lost their lives on April 3, 1996, while on a trade mission to the
		  Balkans.
	
	
		Whereas, after visiting troops at the American
			 headquarters in Tuzla, Bosnia and Herzegovina, the delegation aircraft crashed
			 into a mountainside while attempting an instrument approach to Cilipi airport,
			 outside of Dubrovnik, Croatia;
		Whereas, the aircraft carried U.S. Secretary of Commerce
			 Ronald H. Brown, a public servant, who defended the United States as a soldier,
			 bettered our society as a civil rights pioneer, and built economic bridges for
			 people of all races and creeds as the U.S. Secretary of Commerce;
		Whereas, Ronald H. Brown served as the first
			 African-American United States Secretary of Commerce from January 22, 1993,
			 until his honorable service to our country came to an unexpected end on April
			 3, 1996, in that tragic airplane accident;
		Whereas, 32 remarkable American government and business
			 leaders as well as a Croatian photographer and interpreter also lost their
			 lives in the accident;
		Whereas, the contributions of all of the deceased
			 ultimately promoted Bosnia and Herzegovina’s transition towards peace,
			 stability and economic viability;
		Whereas, Secretary Brown’s mission advanced the goals of
			 the Dayton Peace Accords, negotiated at Wright-Patterson Air Force Base in
			 Dayton, Ohio, concluded on November 21, 1995, when the leaders of Bosnia and
			 Herzegovina, Croatia, and Serbia all agreed to a breakthrough peace settlement
			 to halt conflicts that began in Bosnia and Herzegovina in April 1992;
		Whereas, on December 14, 1995, the General Framework
			 Agreement for Peace in Bosnia and Herzegovina, known as the Dayton Accords,
			 ended a conflict that threatened to destabilize Europe and resulted in the
			 death of approximately 250,000 people, and the displacement of more than two
			 million men, women and children;
		Whereas, President Bill Clinton charged Secretary Brown,
			 those who joined him in this mission of peace, and those who followed him on
			 future missions, to contribute to the successful implementation of the civilian
			 aspects of the Dayton Accords; by starting the economic reconstruction and
			 inviting U.S. companies to help maintain the peace through creating economic
			 opportunity;
		Whereas, Secretary Brown and those who followed him in
			 future missions promoted prosperity in the Balkans, established U.S. commercial
			 presence there increasing the efforts for peace through openness and trade
			 opportunities;
		Whereas, every participant brought hope and inspiration to
			 the war torn region through the U.S. investment in reconstructing buildings,
			 rebuilding water and energy infrastructure, and revitalizing banking and
			 tourism industries;
		Whereas, Secretary Ron Brown, along with the outstanding
			 business leaders, brave members of the military, brilliant correspondent and
			 dedicated public servants on the mission, sought to highlight the strength of
			 the U.S. economy as a positive force for peace;
		Whereas, on April 7, 1996, President Bill Clinton honored
			 the patriotism of the dead by calling them “the best of America” and recalling
			 that “they believed that America, through their efforts, could help restore a
			 broken land, help to heal a people of their hatreds, help to bring a better
			 tomorrow through honest work and shared enterprise”;
		Whereas, the United States negotiating team, led by
			 Richard Holbrooke, guided peace negotiations endorsed by members of the
			 European Union and Russian Federation, and ultimately enabled the transition
			 within the Balkan states from the former Yugoslavia’s communist regime to an
			 open market economy; and
		Whereas the mission and sacrifice by Secretary Brown laid
			 the foundation for Bosnia and Herzegovina’s eventual successful transition to
			 free markets, as well as Slovenia’s accession to the European Union (EU) and
			 adoption of its currency, Croatia’s progress towards EU membership expected in
			 2012, Montenegro’s May 2010 Stabilization and Association Agreement with the
			 EU, Serbia’s December 22, 2009, application for EU membership and Macedonia’s
			 accession negotiations which commenced on October 14, 2009, for EU membership:
			 Now, therefore, be it
		
	
		That the House of
			 Representatives—
			(1)honors the memories of Secretary of
			 Commerce Ronald H. Brown, and 32 other remarkable Americans and two
			 distinguished Croatian citizens who lost their lives on April 3, 1996, serving
			 their countries on a trade mission to the Balkans;
			(2)commends the
			 service of the following Americans: Staff Sergeant Gerald Aldrich (Flight
			 Mechanic), Duane Christian (Security Officer for Secretary Brown), Barry Conrad
			 (Chairman and CEO of Barrington Group, Miami, Florida), Paul Cushman III
			 (Chairman and CEO of Riggs International Banking Corp., Washington, DC), Adam
			 Darling (Confidential Assistant for Secretary Brown), Captain Ashley James
			 Davis (Pilot), Gail Dobert (Deputy Director, Department of Commerce Office of
			 Business Liaison), Robert Donovan (President and CEO, ABB Inc., Norwalk,
			 Connecticut), Claudio Elia (Chairman and CEO, Air & Water Technologies
			 Corp., Somerville, New Jersey), Staff Sergeant Robert Farrington, Jr.
			 (Steward), David Ford (President and CEO, InterGuard Corp. of Guardian
			 International, Auburn Hills, Michigan), Carol Hamilton (Press Secretary for
			 Secretary Brown), Kathryn Hoffman (Senior Advisor for Strategic Scheduling and
			 Special Initiatives for Secretary Brown), Lee Jackson (Treasury Department),
			 Steven Kaminski (Commercial Counselor, Department of Commerce U.S. and Foreign
			 Commercial Services), Katheryn Kellogg (Confidential Assistant, Department of
			 Commerce Office of Business Liaison), Technical Sergeant Shelley Kelly
			 (Steward), James Lewek (Analyst, Central Intelligence Agency), Frank Maier
			 (President, Enserch International Ltd., Dallas, Texas), Charles Meissner
			 (Assistant Secretary of Commerce for International Trade), William Morton
			 (Deputy Assistant Secretary for International Economic Development, Department
			 of Commerce), Walter Murphy (Senior Vice President, AT&T Submarine Systems
			 Inc., Morristown, New Jersey) Lawrence Payne (Special Assistant, Department of
			 Commerce U.S. and Foreign Commercial Services), Nathaniel Nash (Frankfurt
			 Bureau Chief, New York Times), Leonard Pieroni (Chairman and CEO, Parsons
			 Corp., Pasadena, California), Captain Timothy Schafer (Pilot), John Scoville
			 (Chairman, Harza Engineering Co., Chicago, Illinois), I. Donald Terner
			 (President, Bridge Housing Corp., San Francisco, California), P. Stuart Tholan
			 (President, Bechtel-Europe/Africa/Middle East/Southwest Asia, San Francisco,
			 California), Sergeant Cheryl Ann Turnage (Steward), Naomi Warbasse
			 (International Trade Specialist, Department of Commerce), and Robert Whittaker
			 (Chairman and CEO, Foster Wheeler Energy International, Clinton, New
			 Jersey);
			(3)recognizes the
			 contributions of Croatian citizens Nikša Antonini (photographer) and Dragica
			 Lendić-Bedek (interpreter), who also sacrificed their lives in the effort to
			 promote peace and prosperity in their homeland, and for the benefit of their
			 countrymen; and
			(4)extends its deep
			 gratitude to the contributions of all of these brave and dedicated men and
			 women, both Americans and Croats, who helped to put the Balkans on the path
			 towards peace, stability and economic viability by making this visionary
			 mission to Bosnia and Herzegovina; and who thereby worked to share with other
			 countries the chance to live the Dream of peace and prosperity, which is the
			 American Dream.
			
